Exhibit 10.20

 

AMENDMENT TO LEASE

 

This AMENDMENT TO LEASE (this “Amendment”) is made and entered into as of
November 15, 2017 between  ONE STAMFORD PLAZA OWNER LLC,     a Delaware limited
liability company (“Landlord”) and LOXO ONCOLOGY, INC., a Delaware corporation
(“Tenant”).

 

RECITALS:

 

A.                                    Landlord and Tenant are parties to that
certain Office Lease Agreement dated as of October 6, 2015 (the “Lease”).
Pursuant to the Lease, Landlord has leased to Tenant certain premises containing
approximately 13,393 rentable square feet known as Suite 906 (the “Existing
Premises”) and located on the 9th floor of the building commonly known as Two
Stamford Plaza located at 281 Tresser Boulevard, Stamford, Connecticut 06901
(the “Building”). The Building contains 258,647 rentable square feet. Tenant’s
current Pro Rata Share is 5.1781%.

 

B.                                    The Lease by its terms is set to expire on
December 31, 2022 (the “Current Expiration Date”), unless sooner terminated or
otherwise extended pursuant to the terms of the Lease.

 

C.                                    Landlord and Tenant desire to expand the
Existing Premises by adding to the Existing Premises an additional 22,987
rentable square feet of space located on the 8th floor of  the Building (the
“Expansion Premises”) on the terms and conditions described herein. Landlord and
Tenant also desire to extend the Term of the Lease on the terms and conditions
described herein.

 

D.                                    Landlord is currently holding a cash
security deposit under the Lease in the amount of $314,735.52.

 

E.                                     All capitalized terms used herein shall
have the meanings set forth in the Lease unless otherwise specified herein.

 

NOW THEREFORE, in consideration of the above recitals which by this reference
are incorporated herein, the mutual covenants and conditions contained herein
and other valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Landlord and Tenant hereby agree as follows,
notwithstanding anything to the contrary contained in the Lease:

 

1.                                      Lease of Expansion Premises. Effective
on the Expansion Premises Commencement Date (as defined below), the “Premises”
as such term is used in the Lease, shall include the Existing Premises and the
Expansion Premises (totaling an aggregate of 36,380 rentable square feet) as
shown on Exhibit A attached hereto. From and after the Expansion Premises
Commencement Date and through and including the Extended Expiration Date (as
hereinafter defined), the Expansion Premises shall be considered part of the
Premises and all references to the Premises shall be and be deemed to include
the Expansion Premises. Tenant shall take possession of the entire Expansion
Premises as of the Expansion Premises Commencement Date, provided, however
Tenant shall commence paying Base Rent for 11,494 rentable square feet of the
Expansion Premises commencing on the Expansion Premises Commencement Date and
shall commence paying Base Rent on the remaining 11,493 rentable square feet of
the Expansion Premises on the date that is fifteen (15) months following the
Expansion Premises Commencement Date in accordance with the Base Rent Schedule
set  forth in Section 4.02 hereof. The Expansion Premises shall be subject to
all of the terms and conditions of the Lease except as expressly set forth
herein and except that Tenant shall not be entitled to receive any fit-up
allowances, initial Base Rent abatements or other financial concessions with
respect to the Expansion Premises (even if such allowances, abatements or
concessions were granted in connection with the Existing Premises) unless such
concessions are expressly provided for in this Amendment with respect to the
Expansion Premises.

 

2.                                      Expansion Premises Commencement Date.
The “Expansion Premises Commencement Date” shall be the earlier of
(i) February 1, 2018 or (ii) the date on which Landlord’s Work is Substantially
Complete (as defined below) in the Expansion Premises and Landlord has delivered
exclusive possession of same to Tenant; provided, however, in the  event that
Landlord does not deliver possession of the Expansion Premises to Tenant with
Landlord’s Work Substantially Complete by February 1, 2018 for any reason other
than a  Tenant Delay (hereinafter defined), then the Expansion Premises
Commencement Date shall be delayed until the date of such delivery. Landlord’s
Work in the Expansion Premises shall be

 

--------------------------------------------------------------------------------


 

deemed to be “Substantially Complete” on the date that all Landlord’s Work has
been performed, other than any minor or immaterial details of construction,
mechanical adjustment or any other similar matter, the non-completion of which
does not materially interfere with Tenant’s use of the Expansion Premises and a
Certificate of Occupancy (temporary or final) is issued by the appropriate local
governmental authority for Landlord’s Work enabling Tenant to occupy the
Expansion Premises for the Permitted Use. If Landlord shall be actually delayed 
in  substantially completing Landlord’s Work in the Expansion Premises directly
as a result of any acts of Tenant or its contractors or vendors (and without
fault on the part of Landlord or Landlord’s agents, employees, contractors or
subcontractors), including without limitation changes requested by Tenant to
approved Plans, Tenant’s failure to timely comply with any of  its obligations
under the Lease, as amended hereby, or the specification of any materials or
equipment with long lead times (any such delay, a “Tenant Delay”), then
Landlord’s Work in the Expansion Premises shall be deemed to be Substantially
Complete on the date that Landlord would have Substantially Completed the
Landlord’s Work absent the Tenant Delay. Promptly upon the determination of the
actual Expansion Premises Commencement Date pursuant to this Amendment, the
Expansion Premises Commencement Date shall be set forth in a commencement letter
to be prepared by Landlord in the form attached hereto as Exhibit B.
Notwithstanding anything contained herein to the contrary, if Landlord’s Work
has not been fully performed, other than punch list items, prior to April 1,
2018 for any reason other than a Tenant Delay or a delay due to Force Majeure,
then for each day between April 1, 2018 and the date that Landlord’s Work is
Substantially Complete, Tenant shall receive one (1) day of Base Rent abatement
for the Expansion Premises only in addition to the Abated Base Rent set forth in
Section 4.03. Further, if the Landlord’s Work is not fully performed, other than
the punch list items, prior to July 1, 2018 for any reason other than a Tenant
Delay or a delay due to Force Majeure, Tenant shall have the right to terminate
this Lease with respect to the Expansion Premises only by providing written
notice to Landlord.

 

3.                                      Term. The Term of the Lease with respect
to the Expansion Premises shall be seven (7) years, commencing on the Expansion
Premises Commencement Date and, unless sooner terminated or extended in
accordance with the terms of the Lease, as amended by this Amendment, ending on
the last day of the month that is seven (7) years following the Expansion
Premises Commencement Date (the “Extended Expiration Date”).  The Term of the
Lease  with respect to the Existing Premises is hereby extended to expire on the
Extended Expiration Date, unless sooner terminated or extended in accordance
with the terms of the Lease, as amended by this Amendment. That portion of the
Term commencing on the day immediately following the Current Expiration Date and
ending on the Extended Expiration Date shall be referred to herein as the
“Extended Term”.

 

4.                                      Base Rent.

 

4.1                                                                              
Base Rent for Existing Premises. The schedule of Base Rent payable under the
Lease with respect to the 13,393 rentable square feet of the Existing Premises
during the Extended Term is the following:

 

Months of Extended Term

 

Annual
Rate
Per RSF

 

Rentable
Square
Feet

 

Annual Base
Rent

 

Monthly Base
Rent

 

January  1, 2023 - December 31, 2023

 

$

53.00

 

13,393

 

$

709,829.00

 

$

59,152.42

 

January 1, 2024 – Extended Expiration Date

 

$

54.00

 

13,393

 

$

723,222.00

 

$

60,268.50

 

 

All such Base Rent and Additional Rent shall be payable by Tenant subject to and
in accordance with the terms of the Lease. All Base Rent and Additional Rent
shall continue to be payable by Tenant through the Current Expiration Date
subject to and in accordance with the terms of the Lease without regard to this
Amendment.

 

4.2                                                                              
Base Rent for Expansion Premises. Commencing on the Expansion Premises
Commencement Date, Tenant shall pay to Landlord Base Rent based on 11,494
rentable square feet of the Expansion Premises. Commencing on the date that is
fifteen (15) months following the Expansion Premises Expansion Date through the
Extended Expiration Date, Tenant shall pay to Landlord Base Rent for the entire
22,987 rentable square feet of the Expansion Premises. Commencing on the
Expansion Premises Commencement Date, the schedule of Base Rent payable under
the Lease with respect to the Expansion Premises is the following:

 

2

--------------------------------------------------------------------------------


 

Months
(Commencing on Expansion
Premises Commencement Date)

 

Annual
Rate
Per RSF

 

Rentable
Square
Feet

 

Annual Base
Rent

 

Monthly
Base Rent

 

1-12

 

$

45.00

 

11,494

 

$

517,230.00

 

$

43,102.50

 

13-15

 

$

46.00

 

11,494

 

$

528,724.00

 

$

44,060.33

 

16-24

 

$

46.00

 

22,987

 

$

1,057,402.00

 

$

88,116.83

 

25-36

 

$

47.00

 

22,987

 

$

1,080,389.00

 

$

90,032.42

 

37-48

 

$

48.00

 

22,987

 

$

1,103,376.00

 

$

91,948.00

 

49-60

 

$

49.00

 

22,987

 

$

1,126,363.00

 

$

93,863.58

 

61-72

 

$

50.00

 

22,987

 

$

1,149,350.00

 

$

95,779.17

 

73-84

 

$

51.00

 

22,987

 

$

1,172,337.00

 

$

97,694.75

 

 

All such Base Rent and Additional Rent shall be payable by Tenant subject to and
in accordance with the terms of the Lease, as amended by this Amendment.

 

4.3                                                                              
Base Rent Abatement for Expansion Premises. Notwithstanding anything to the
contrary contained herein, as long as Tenant is not in Default under the Lease,
Tenant shall be entitled to an abatement of Base Rent for 11,494 rentable square
feet of the Expansion Premises only (and not for the Existing Premises or the
remainder of the Expansion Premises) in the amount of $43,102.50 per month for
the first five (5) calendar months following the Expansion Premises Commencement
Date (the “Expansion Premises Base Rent Abatement Period”).  The Expansion
Premises Base Rent Abatement Period  shall commence on the Expansion Premises
Commencement Date and shall expire on (but include) the day immediately
preceding the day that is five (5) calendar months following the Expansion
Premises Commencement Date. The total amount of Base Rent abated during the
Expansion Premises Base Rent Abatement Period shall equal $215,512.50 (the
“Expansion Premises Abated Base Rent”). In the event of a Tenant Default at any
time during the Expansion Premises Base Rent Abatement Period, all Expansion
Premises Abated Base Rent shall become due and payable within five (5) days of
Tenant’s receipt of Landlord’s written demand therefor. The payment by Tenant of
the Expansion Premises Abated Base Rent in  the event of a Default shall not
limit or affect any of Landlord’s other rights pursuant to the Lease, as hereby
amended, or at Law or in equity as a result of a Default. During the Expansion
Premises Base Rent Abatement Period, only Base Rent shall be abated, and all
Additional Rent and other costs and charges specified in the Lease shall remain
as due and payable pursuant to the provisions of the Lease, as amended hereby.

 

5.                                      Tenant’s Pro Rata Share. Tenant’s Pro
Rata Share for the Existing Premises is 5.1781% and as of the Expansion Premises
Commencement Date, Tenant’s Pro Rata Share for the Expansion Premises is 8.8874%
for a total of 14.0655%.

 

6.                                      Expense Excess and Tax Excess. Tenant
shall continue to pay Tenant’s Pro Rata Share of Expense Excess and Tax Excess
for the Existing Premises in accordance with the terms of the Lease through the
Extended Expiration Date. Commencing on the Expansion Premises Commencement
Date, the “Base Year” for Expenses and the “Base Year” for Taxes, respectively,
for the computation of Tenant’s Pro Rata Share of Expense Excess and Tax Excess
for the Expansion Premises only will be Base Year for Expenses of calendar year
2018 and a Base Year for Taxes of calendar year 2018, reflecting a 95% occupancy
rate and a fully assessed Building, respectively. The parties agree that the
Base Year for Expenses and the Base Year for Taxes for the Existing Premises is
and shall remain calendar year 2016. Notwithstanding anything contained herein
or in the Lease to the contrary, Tenant shall not be obligated to pay Tenant’s
Pro Rata Share of Expense Excess or Tax Excess for the Expansion Premises until
January 1, 2019.

 

7.                                      Electricity.

 

7.1                                                                              
Tenant shall continue to pay Landlord for Tenant’s consumption of electricity in
the Existing Premises in accordance with the terms of the Lease through the
Extended Expiration Date.

 

3

--------------------------------------------------------------------------------


 

7.2                                                                              
Landlord shall install one or more demand watt hour check meter(s) for the
Expansion Premises as part of Landlord’s Work (as defined in Exhibit C).
Commencing on the Expansion Premises Commencement Date, Tenant shall pay to
Landlord a charge for consumption of electricity in the Expansion Premises as
stated by the meter(s), together with a monthly administrative charge thereon of
3% in accordance with the terms and conditions of Section 7.02 of the Lease.
Landlord shall not be liable in any way to Tenant for any interruption or
failure of or defect in the supply, character, quantity or quality of electric
energy furnished to the Expansion Premises or for any loss, damage or expense
Tenant may sustain if either the supply, character, quantity or quality of
electric service is changed or is no longer suitable for Tenant’s requirements,
whether by reason of any requirement, act or omission of the public utility
serving the Building with electricity or for any other reason.

 

8.                                      Improvements to Expansion Premises.
Prior to the Expansion Premises Commencement Date, Landlord shall complete, at
Landlord’s sole cost and expense, the Landlord’s Work in the Expansion Premises
using building standard materials in accordance  with the Work Letter attached
hereto as Exhibit C, which Tenant hereby approves. Subject to Landlord’s
obligation to perform the Landlord’s Work, the Expansion Premises is accepted by
Tenant in “as is” condition and configuration without any representations or
warranties by Landlord, except as otherwise provided herein. By taking
possession of the Expansion Premises, Tenant presumptively agrees that the
Expansion Premises are in good order and satisfactory condition and that
Landlord has fully and satisfactorily performed and completed all work required
to be performed by Landlord prior to Tenant’s occupancy, subject to any latent
defects or punch list Items. Following completion of Landlord’s Work, Landlord
and Tenant shall mutually prepare a list of “punch-list items” to be completed
by Landlord within a reasonable time.

 

9.                                      Condition of Existing Premises. Tenant
is in possession of the Existing Premises and confirms its acceptance of the
same “as is” without any agreements, representations, understandings or
obligations on the part of Landlord to perform any fit-up alterations,
preparatory repairs or preparatory improvements thereto. Landlord hereby
warrants, covenants and represents that as of the Expansion Premises
Commencement Date, all heat pump units and other Base Building systems serving
the Premises shall be in good working order and condition.

 

10.                               Temporary Space. Landlord shall permit Tenant
to use Suite 610 containing 4,485 rentable square feet and located on the
6th floor of the Building (the “Temporary Space”) from the date hereof through
the Expansion Premises Commencement Date (the “Temporary Space Termination
Date”). All of the terms and conditions of the Lease, as amended by this
Amendment shall apply to the Temporary Space, except that: (i) Tenant shall not
be entitled to receive any allowances or abatements with respect to the
Temporary Space, (ii) the Temporary Space is accepted by Tenant in “as is”
condition and configuration without any representations or warranties by
Landlord and without any obligation of Landlord to perform any of Landlord’s
Work in the Temporary Space, (iii) Landlord shall provide existing furniture in
the Temporary Space for Tenant’s use until the Temporary Space Termination Date
at no additional cost to Tenant, provided that all furniture provided by
Landlord shall remain at the Temporary Space following the Temporary Space
Termination Date and Tenant shall be responsible for any damage to Landlord’s
furniture, reasonable wear and tear and damage by casualty, excepted,
(iv) Tenant shall not be required to pay Base Rent or Tenant’s Pro Rata Share of
Taxes and Expenses for the Temporary Space, (v) Tenant shall pay a “Temporary
Space Electric Charge” of $12,737.40 per annum ($2.84 per RSF), payable in
monthly payments of $1,061.45, and (vi) Tenant shall pay a “Temporary Space
Cleaning Charge” of $4,485.00 per annum ($1.00 per RSF), payable in monthly
payments of $373.75. Each of the annual Temporary Space Electric Charge and the
Temporary Space Cleaning Charge shall be pro-rated for the duration of the term
of Tenant’s occupancy of the Temporary Space and shall be pro-rated for any
partial month during Tenant’s occupancy of the Temporary Space. The Temporary
Space Electric Charge and the Temporary Space Cleaning Charge shall be due and
payable in advance on the first day of each calendar month without notice or
demand. Tenant shall vacate and surrender the Temporary Space in accordance with
the provisions of Article 25 of the Lease. If Tenant fails to vacate and
surrender the Temporary Space by the Temporary Space Termination Date, as
aforesaid, the provisions of Article 22 of the Lease shall apply to any such
holdover by Tenant in the Temporary Space.

 

11.                               Renewal Option. Section 2 of Exhibit F to the
Lease is hereby amended to provide that the Renewal Option shall apply to all or
a portion (Existing Premises or Expansion Premises) of the Premises. All
references to the “initial Term” shall be deemed to refer to the “Extended Term”
as defined in this Amendment.

 

4

--------------------------------------------------------------------------------


 

12.                               Expansion Premises Termination Option. In
addition to Tenant’s existing termination right with respect to the Existing
Premises pursuant to Section 3 of Exhibit F of the Lease, Tenant shall have a
one time right to terminate the Lease with respect to the Expansion Premises
(the “Expansion Premises Termination Option”) as of the expiration of the
sixty-fifth (65th) full calendar month following the expiration of the Expansion
Premises Base Rent Abatement Period, provided (i) Tenant is not in Default under
the terms of the Lease as amended, and (ii) Tenant provides Landlord with a
minimum of twelve (12) months prior written notice of its exercise of this
right. In addition, in the event Tenant exercises this Expansion Premises
Termination Option, Tenant shall pay to Landlord at the time Tenant notifies
Landlord of the exercise of its option a sum (the “Expansion Premises
Termination Fee”) equal to the unamortized portion (using a 6% interest factor)
of (i) the Expansion Premises Abated Base Rent, (ii) the cost of Landlord’s Work
in the Expansion Premises, and (iii) the brokerage commission and reasonable
legal costs paid by Landlord on account of this Amendment. Landlord shall
provide to Tenant a written calculation (with reasonable itemization) of such
Expansion Premises Termination Fee within ten (10) days of Tenant’s written
request, provided Landlord has the final costs necessary to calculate the
Expansion Premises Termination Fee at the time of Landlord’s receipt of such
written request by Tenant.

 

13.                               [g10421ki01i001.gif]9th Floor Expansion
Option. Tenant shall have the option (the “9th Floor Expansion Option”) to lease
approximately 9,594 rentable square feet on the ninth (9th) floor of the
Building (the “9th Floor Expansion Premises”) provided (i) Tenant is not then in
Default under the terms of the Lease and this Amendment, and (ii) Tenant
provides Landlord with  written notice of its exercise of the 9th Floor
Expansion Option no later than June  1, 2018.  In  the event that Tenant is
entitled to and properly exercises the 9th Floor Expansion Option, the following
terms and conditions shall apply: (i) possession of the 9th Floor Expansion
Premises shall be delivered to Tenant on July 31, 2018 in turnkey condition (and
with the same level of new fixtures, finishes, equipment and installations of
Landlord’s Work in the Expansion Premises) without any other agreements,
representations, understandings or obligations on the part of Landlord to
perform any additional preparatory alterations, repairs or improvements;
(ii) the Term for the 9th Floor Expansion Premises shall be coterminous with the
Term for the entire Premises and the Term for the entire Premises shall be
extended to expire on the date that is five (5) months following the Extended
Expiration Date; (iii) Base Rent for the 9th Floor  Expansion Premises shall be
at the same rate per rentable square foot for the applicable time periods as the
Expansion Premises as set forth herein with the annual rate per rentable square
foot of each portion of the Premises increasing by $1.00 commencing on the first
day of the eighty-fifth (85th) month following the Expansion Premises
Commencement Date; and (iv) Tenant shall be entitled to a pro-rated Base Rent
abatement for the 9th Floor Expansion Premises only equivalent (but prorated) to
match that granted for the Expansion Premises pursuant to Subsections 4.02 and
4.03 of this Amendment. The 9th Floor Expansion Premises shall be subject to all
of the terms and conditions of the Lease except as expressly set forth herein.
Time shall be of the essence with respect to Tenant’s notice of exercise of the
9th Floor Expansion Option. Following Landlord’s receipt of said notice from
Tenant exercising the 9th Floor Expansion Option, Landlord shall prepare a
commercially reasonable amendment (the “9th Floor Expansion Amendment”) to
reflect changes in the Base Rent, Tenant’s Pro Rata Share and other appropriate
terms.  The 9th Floor Expansion Amendment shall be sent to Tenant  within a
reasonable time after receipt of Tenant’s election notice and Tenant shall
execute and return the 9th Floor Expansion Amendment (to the extent same
accurately reflects the terms thereof) to Landlord within fifteen (15) days
after Tenant’s receipt of same.

 

14.                               Right of First Refusal.   Section 5 of
Exhibit F to the Lease is hereby amended   as follows:

 

(i)                                     The definition of “First Refusal Space”
is hereby amended to include any portion of the 9th, 10th, 11th or 12th floors
of the Building;

 

(ii)                                  The first sentence of Section 5.01(a) of
Exhibit F to the Lease is hereby amended to delete “seven (7)” and substitute
“fifteen (15)” therefor; and

 

(iii)                               Section 5.02 of Exhibit F to the Lease is
hereby amended to delete the text in Section 5.02(a) after the phrase
“coterminous with the existing space” and to add a new subsection (d):
“(d) Notwithstanding anything contained in the Lease to the contrary, in the
event that Tenant exercises any Right of First Refusal hereunder, the Term of
the Lease shall be extended to provide a minimum of a seven (7) year term for
the entire Premises commencing on the commencement date for the First Refusal
Space.”.

 

15.                               Parking. As of the Expansion Premises
Commencement Date, Section 1.14 of the Lease is hereby deleted in its entirety
and the following substituted therefor: “One hundred twenty-seven (127)
unreserved parking spaces in the Building’s garage, based on the ratio of three
and one half (3.5) unreserved parking spaces per 1,000 rentable square feet of
the

 

5

--------------------------------------------------------------------------------


 

Premises and two (2) reserved parking spaces in the Building’s garage, at no
additional charge to Tenant. Tenant may lease additional reserved parking spaces
in the Building garage at the then current rates, which as of the date hereof
are $150.00 per month per reserved parking space.”

 

16.                               Exterior Signage. As of the Expansion Premises
Commencement Date, Tenant shall have the non-exclusive right, at Tenant’s sole
cost and expense, to install a single exterior, commercially reasonable
identification sign on the exterior of the parking garage of the Building (the
“Exterior Signage”), the design and location of which is subject to prior
written approval by Landlord and by the City of Stamford, Connecticut. Such
signage shall comply in all respects with Landlord’s Building-wide
specifications and standards. Tenant shall use backlit brushed chrome and use
Landlord’s designated vendor to maintain the exterior signage consistency that
currently exists. Landlord shall permit Tenant to install such Exterior Signage,
subject to Tenant’s compliance with the terms of Article 9 of the Lease,
including compliance with all applicable Laws. Tenant’s right to the Exterior
Signage shall be exclusive to the original named Tenant herein (i.e., LOXO
Oncology, Inc.) or LOXO and shall only continue for the period of  time that the
Tenant has not terminated the Lease with respect to any portion of the Premises
or surrendered any portion of the Premises. Tenant shall be responsible at
Tenant’s cost and expense for the maintenance of the Exterior Signage. Tenant
agrees, upon Landlord’s request, to remove, at Tenant’s cost and expense, the
Exterior Signage upon failing to meet the occupancy standard and at the
expiration or sooner termination of the Lease, and to reasonably repair and
restore any areas damaged by such removal. Tenant’s obligations  under  this
Section shall survive the expiration or earlier termination of the Lease. Two
(2) renderings of Tenant’s proposed Exterior Signage are attached hereto as
Exhibit D, Landlord hereby consenting to same. Tenant shall notify Landlord
which rendering of the Exterior Signage  Tenant has selected prior to
installation.

 

17.                               Notice Addresses. Section 1.10 of the Lease is
hereby deleted in its entirety and replaced with the following:

 

““Notice Address(es)”:

 

Landlord:

 

Tenant:

 

 

 

One Stamford Plaza Owner LLC

 

LOXO Oncology, Inc.

c/o RFR Realty LLC

 

Two Stamford Plaza

263 Tresser Boulevard, 4th Floor 

 

281 Tresser Boulevard

Stamford, Connecticut 06901

 

Stamford, Connecticut 06901

Attn: Property Manager

 

Attn: VP-Finance

 

 

 

With a copy to:

 

with a copy to:

 

 

 

RFR Realty LLC

 

Cummings & Lockwood LLC

390 Park Avenue

 

Six Landmark Square

New York, New York 10022

 

Stamford, Connecticut 06901

Attn: President

 

Attn: Jonathan B. Mills, Esq.

 

 

 

with a copy of any default notices to:

 

 

 

 

 

Day Pitney LLP

 

 

One Canterbury Green

 

 

201 Broad Street

 

 

Stamford, Connecticut 06901

 

 

Attn: Real Estate Department

 

 

 

A copy of any notice to Landlord shall also be sent to any Mortgagee who may
have requested the same in writing, and provided Tenant with such Mortgagee’s
address.”

 

18.                               Fitness Center Memberships. Section 7 of
Exhibit F to the Lease is hereby deleted in its entirety and the following
substituted therefor: “At no additional cost to Tenant, Landlord shall provide
Tenant fifteen (15) memberships to the fitness center in the Building for use by
Tenant’s employees through the Extended Expiration Date.”

 

19.                               8th Floor Lobby. Landlord, at its sole cost
and expense, shall perform improvements to upgrade the 8th floor lobby in
accordance with Building standard specifications and finishes (collectively,
“Lobby Upgrade Work”) in accordance with mutually agreed upon plans. Landlord
and Tenant shall work together in good faith to finalize plans for the Lobby

 

6

--------------------------------------------------------------------------------


 

Upgrade Work. The Lobby Upgrade Work shall be performed in a first class manner
using mutually agreed upon Building standard methods, materials and finishes in
accordance with all applicable Laws. Landlord shall complete the Lobby Upgrade
Work within a reasonable time (not to exceed nine (9) months) following the
Expansion Premises Commencement Date.

 

20.                               Miscellaneous.

 

20.1                                                                       
Entire Agreement. This Amendment (along with the Lease) sets forth the entire
agreement between the parties with respect to the matters set forth herein.
There have been no additional oral or written representations or agreements.
Under no circumstances shall Tenant be entitled to any Rent abatement,
improvement allowance, leasehold improvements, or other work to the Premises, or
any similar economic incentives that may have been provided Tenant in connection
with entering into the Lease, unless specifically set forth in this Amendment.
Tenant agrees that neither Tenant nor its agents or any other parties acting on
behalf of Tenant shall disclose any matters set forth in this Amendment or
disseminate or distribute any information concerning the terms, details or
conditions hereof to any person, firm or entity without obtaining the express
written consent of Landlord, except for Tenant’s counsel, accountants, auditors,
lenders, investors, successors, assigns, subtenants, brokers and consultants,
and only if and to the extent such parties are informed by Tenant of the
confidential nature of the Lease and this Amendment and shall agree to act in
accordance with the provisions of this Section.

 

20.2                                                                       
Tenant’s Representations. Tenant hereby represents and warrants to Landlord that
as of the date hereof: (i) all of Tenant’s estate, right, title and interest in
and to the Lease is free and clear of assignments, sublettings, liens and
encumbrances (other than any encumbrances, assignments of leases and rents, etc.
that may have been granted by Landlord); (ii) the Lease is in full force and
effect; (iii) Tenant is presently in possession of the Existing Premises;
(iv) the Lease has not been modified, supplemented or amended in any way, except
as may be indicated in the recitals set forth above; and (v) to Tenant’s
knowledge as of the date hereof, Tenant is not aware of any actionable defenses,
claims or set-offs under the Lease against rents or charges due or to become due
thereunder.

 

20.3                                                                       
Effect of Amendment; Ratification. Except as herein modified or amended, the
provisions, conditions and terms of the Lease shall be incorporated hereby by
this reference and shall remain unchanged and in full force and effect. The
Lease as hereby amended is hereby ratified and confirmed by the parties hereto.

 

20.4                                                                       
Inconsistency. In the case of any inconsistency between the provisions of the
Lease and this Amendment, the provisions of this Amendment shall govern and
control.

 

20.5                                                                       
Solicitation of Offer. Submission of this Amendment by Landlord is not an offer
to enter into this Amendment but rather is a solicitation for such an offer by
Tenant. Landlord and Tenant shall not be bound by this Amendment until Landlord
and Tenant have executed and delivered duplicate counterparts of this Amendment
to each other.

 

20.6                                                                       
Broker. Tenant hereby represents to Landlord that Tenant has dealt with no
broker in connection with this Amendment other than Jones Lang LaSalle
Brokerage, Inc. (the “Broker”). Landlord hereby represents to Tenant that
Landlord has dealt with no broker in connection with this Amendment other than
the Broker. Tenant agrees to indemnify and hold Landlord and the Landlord
Related Parties harmless from all claims of any brokers claiming to have
represented Tenant in connection with this Amendment except for the Broker.
Landlord represents that it has dealt directly with and only with the Broker in
connection with this Amendment and Landlord shall indemnify and hold Tenant and
the Tenant Related Parties harmless from all claims of any brokers claiming to
have represented Landlord in connection with this Amendment. Landlord agrees to
pay the Broker a commission pursuant to a separate agreement.

 

20.7                                                                       
Authority. Each signatory of this Amendment represents hereby that he or she has
the authority to execute and deliver the same on behalf of the party hereto for
which such signatory is acting.

 

20.8                                                                       
Governing Law. This Amendment shall be deemed to have been made in Fairfield
County, Connecticut, and shall be governed by and construed in accordance with
the laws of the State of Connecticut.

 

7

--------------------------------------------------------------------------------


 

20.9                                                                       
Counterparts. This Amendment may be executed and delivered in individual,
duplicate counterparts, which together shall constitute one (1) instrument, and
any faxed, PDF’d or electronic signatures shall be deemed original signatures.

 

20.10                                                                 SNDA.
Within forty-five (45) days following full execution and delivery of this
Amendment by Landlord and Tenant, Landlord shall use reasonable efforts to
obtain a subordination, non-disturbance and attornment agreement (“SNDA”) from
Landlord’s current Mortgagee on Mortgagee’s current standard form of agreement.

 

20.11                                                                 Surrender.
Tenant, at the time it requests approval for the Plans for Landlord’s Work, may
request in writing that Landlord advise Tenant whether any portion of Landlord’s
Work is a Required Removable. Within ten (10) days after receipt of Tenant’s
request, Landlord shall advise Tenant in writing as to which portions of
Landlord’s Work are Required Removables, if any. Notwithstanding anything
contained herein or in the Lease to the contrary, Tenant shall have no
obligation to remove (or to pay for the removal of) the internal staircase at
the end of the Term.

 

[Signatures follow on next page.]

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first above written.

 

 

LANDLORD:

 

 

 

ONE STAMFORD PLAZA OWNER LLC,

 

a Delaware limited liability company

 

 

 

 

 

 

By:

/s/ Thomas L. Lavin

 

 

Name: Thomas L. Lavin

 

 

Title: Vice President

 

 

 

 

 

TENANT:

 

 

 

 

LOXO ONCOLOGY, INC., a Delaware corporation

 

 

 

 

 

By:

/s/ Jennifer Burstein

 

 

Name: Jennifer Burstein

 

 

Title: Vice President-Finance

 

Signature Page to
Amendment to Lease

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

OUTLINE AND LOCATION OF EXPANSION PREMISES

 

This Exhibit is attached to and made a part of the Amendment to Lease by and
between ONE STAMFORD PLAZA OWNER LLC, a Delaware limited liability company
(“Landlord”)  and LOXO ONCOLOGY, INC., a Delaware corporation (“Tenant”), for
space on the 8th floor of the Building known as Two Stamford Plaza, 281 Tresser
Boulevard, Stamford, Connecticut (the “Building”).

 

[g10421ki03i001.gif]

 

A-1

--------------------------------------------------------------------------------


 

EXHIBIT B

 

COMMENCEMENT LETTER

 

This Exhibit is attached to and made a part of the Amendment to Lease by and
between ONE STAMFORD PLAZA OWNER LLC, a Delaware limited liability company
(“Landlord”)  and LOXO ONCOLOGY, INC., a Delaware corporation (“Tenant”), for
space on the 8th floor of the Building known as Two Stamford Plaza, 281 Tresser
Boulevard, Stamford, Connecticut (the “Building”).

 

DATE:

 

 

 

 

TENANT: LOXO Oncology, Inc.

 

ADDRESS:

 

Two Stamford Plaza, Suite 906

 

281 Tresser Boulevard

 

Stamford, Connecticut 06901

 

 

Re: Delivery of Expansion Space with respect to that certain Lease dated as of
the 6th day of October, 2015, as amended by Amendment to Lease dated as
of                                 , 2017 (as amended, the “Lease”), by and
between ONE STAMFORD PLAZA OWNER, LLC., a Delaware limited liability company, as
Landlord, and LOXO ONCOLOGY, INC., a Delaware corporation  as Tenant, for 36,380
rentable square feet on the 8th and 9th floors of the Building located at  281
Tresser Boulevard, Stamford, Connecticut, 06901.

 

Dear

                                              :

 

 

In accordance with the terms of the Lease, the Landlord has hereby delivered
exclusive possession of the Expansion Premises to the Tenant and Tenant has
accepted possession of the Expansion Premises as of:

 

Expansion Premises Commencement Date:                  ,               .

 

Please call RFR Realty, LLC at (203) 328-3600 with any questions.

 

Sincerely,

 

 

 

 

RFR Realty LLC

 

 

as Agent for One Stamford Plaza Owner LLC

 

 

 

cc:

RFR Realty — Legal

 

 

RFR Realty — Lease Administrator

 

 

B-1

--------------------------------------------------------------------------------


 

EXHIBIT C

 

This Exhibit is attached to and made a part of the Amendment to Lease by and
between ONE STAMFORD PLAZA OWNER LLC, a Delaware limited liability company
(“Landlord”)  and LOXO ONCOLOGY, INC., a Delaware corporation (“Tenant”), for
space on the 8th floor of the Building known as Two Stamford Plaza, 281 Tresser
Boulevard, Stamford, Connecticut (the “Building”).

 

1.                                      Landlord shall perform, on a “turn-key”
basis, the improvements to the Expansion Premises  in  accordance  with  the 
approved   plans  prepared  by  CPG  Architects,        dated October 23, 2017,
together with the additional work  described on and attached hereto as
Exhibit C-2 (collectively, the “Plans”). The improvements to be performed by
Landlord in accordance with the Plans are hereinafter referred to as “Landlord’s
Work.” Landlord’s Work shall include all necessary improvements to the Existing
Premises in connection with the installation of the internal staircase. It is
agreed that the design and construction of Landlord’s Work will be completed at
Landlord’s sole cost and expense (subject to the terms of Section 2 below) using
Building Standard methods, materials and finishes. Landlord shall enter into a
direct contract for Landlord’s Work with a general contractor selected by
Landlord. In addition, Landlord shall have the right to select and/or approve
any subcontractors used in connection with Landlord’s Work. Landlord’s
supervision or performance of any work for or on behalf of Tenant shall not be
deemed a representation by Landlord that such Plans or the revisions thereto
comply with applicable insurance requirements, building codes, ordinances, Laws
or regulations, or that the improvements constructed in accordance with the
Plans and any revisions thereto will be adequate for Tenant’s use, it being
agreed that Tenant shall be responsible for all elements of the design of
Tenant’s plans (including, without limitation, compliance with Law,
functionality of design the structural integrity of the design, the
configuration of the Premises and the placement of Tenant’s furniture,
appliances and equipment).

 

2.                                      If Tenant shall request any revisions to
the Plans, Landlord shall have such revisions prepared at Tenant’s sole cost and
expense and Tenant shall reimburse Landlord for the cost of preparing any such
revisions to the Plans, plus any applicable state sales or use tax thereon,
within ten (10) days after receipt of Landlord’s written demand. Promptly upon
completion of the revisions, Landlord shall notify Tenant in writing of the
increased cost in Landlord’s Work, if any, resulting from such revisions to the
Plans. Tenant, within three (3) Business Days of receiving such notice, shall
notify Landlord in writing whether it desires to proceed with such revisions. In
the absence of such written authorization, Landlord shall have the option to
continue work on the Expansion Premises disregarding the requested revision.
Tenant shall be responsible for any Tenant Delay in completion of the Expansion
Premises resulting from any Tenant-ordered revision to the Plans. If such
revisions result in an increase in the cost of Landlord’s Work, such increased
costs, plus any applicable state sales or use tax thereon, shall be payable by
Tenant upon demand. Notwithstanding anything herein to the contrary, all
revisions to the Plans shall  be subject to the prior approval of Landlord,
which approval shall not be unreasonably withheld, conditioned or delayed.

 

3.                                      Landlord and Tenant agree to reasonably
cooperate with each other in order to enable Landlord’s Work to be performed in
a timely manner and with as little inconvenience to the operation of Tenant’s
business as is reasonably possible. Notwithstanding anything herein to  the
contrary any inconvenience suffered by Tenant during the performance of
Landlord’s Work shall not delay the Commencement Date nor shall it subject
Landlord to any liability for any loss or damage resulting therefrom or entitle
Tenant to any credit, abatement or adjustment of Rent or other sums payable
under the Lease, except as expressly provided in the Lease.

 

4.                                      This Exhibit shall not be deemed
applicable to any additional space added to the Premises at any time or from
time to time, whether by any options under the Lease  or otherwise, or to any
portion of the original Premises or any additions to the Premises in the event
of a renewal or extension of the original Term of the Lease, whether by any
options under the Lease or otherwise, unless expressly so provided in the Lease
or any amendment or supplement to the Lease.

 

5.                                      Landlord shall use commercially
reasonable, good faith efforts to Substantially Complete the Landlord’s Work by
February 1, 2018, subject to any Tenant Delays and any delays due to Force
Majeure. Landlord shall keep Tenant duly apprised of the progress of Landlord’s
Work, and shall endeavor to provide not less than ten (10) days prior written
notice to Tenant of the anticipated date of Substantial Completion, so Tenant
may make arrangements to timely

 

C-1

--------------------------------------------------------------------------------


 

relocate and/or move into the Expansion Premises. Landlord shall perform
Landlord’s Work in compliance with all applicable Laws and in a good and
workmanlike manner, diligently until completion. Landlord shall use commercially
reasonable efforts to obtain from its contractors a warranty, for the benefit of
Landlord and Tenant, warranting that Landlord’s Work shall be free from defects
in workmanship, materials and installation for a period of one (1) year
following the completion of Landlord’s Work. Landlord shall charge Tenant no
fees for supervision, construction management or oversight for Landlord’s Work.

 

C-2

--------------------------------------------------------------------------------


 

EXHIBIT C-1

 

Landlord Approved General Contractors

 

This Exhibit is attached to and made a part of the Amendment to Lease by and
between ONE STAMFORD PLAZA OWNER LLC, a Delaware limited liability company
(“Landlord”)  and LOXO ONCOLOGY, INC., a Delaware corporation (“Tenant”), for
space on the 8th floor of the Building known as Two Stamford Plaza, 281 Tresser
Boulevard, Stamford, Connecticut (the “Building”).

 

A.P. Construction Company

 

Nicholas Everett, Sr. Vice Pres.

 

Tel: 203.388.1136

707 Summer Street

 

 

 

Fax: 203.969.3456

Stamford, CT 06901

 

 

 

 

 

 

 

 

 

JMLS Consulting Services

 

Jason P. Henry, Principal

 

Tel: 203.400.4038

379 Wheeler Road

 

 

 

 

Monroe, CT 06468

 

 

 

 

 

 

 

 

 

Signature Construction Company

 

Greg Sherwood

 

Tel: 203.325.0628

745 East Main Street

 

 

 

Fax: 203.325.0629

Stamford, CT 06902

 

 

 

 

 

C-1-1

--------------------------------------------------------------------------------


 

EXHIBIT C-2

 

Expansion Premises Plans

 

This Exhibit is attached to and made a part of the Amendment to Lease by and
between ONE STAMFORD PLAZA OWNER LLC, a Delaware limited liability company
(“Landlord”)  and LOXO ONCOLOGY, INC., a Delaware corporation (“Tenant”), for
space on the 8th floor of the Building known as Two Stamford Plaza, 281 Tresser
Boulevard, Stamford, Connecticut (the “Building”).

 

[g10421ki03i002.gif]

 

C-2-1

--------------------------------------------------------------------------------


 

EXHIBIT D

 

Landlord Approved Tenant Exterior Signage Renderings

 

[g10421ki03i003.gif]

 

--------------------------------------------------------------------------------


 

[g10421ki03i004.gif]

 

--------------------------------------------------------------------------------


 

[g10421ki03i005.gif]

 

--------------------------------------------------------------------------------